35 U.S. 107
10 Pet. 107
9 L.Ed. 363
HARRIET E. HOOK AND OTHERS, APPELLANTSv.JOHN LINTON, CURATOR.
January Term, 1836

1
BILL in equity from the district court of Louisiana, brought by appeal to this court, from a decree of the district court dimissing the bill upon a demurrer.


2
It was suggested by Mr. Porter, as counsel for appellee, that Linton was dead, and he was ready to enter his appearance for his executor, and to revive the suit; and as no person appeared to prosecute the suit for the appellants, he moved for a dismissal of the appeal.


3
The Court took the motion into consideration, and on the succeeding day directed the appeal to be dismissed.